The Chief Justice
delivered the opinion of the court. 1
. , ⅜ The action in this case bcingjoint against the respective administrators of two joint obligors, was improperly conceived. At common, law the surviving obligor and his representative, was alone liable in such a case, and although *255the representative of the one who first dies, is made liable by statutory provision, it is only in the same manner as if the obligors had been jointly and severally bound, in which case a several action could only be brought against him.
The remedy of such survivor £or his • e-presou’vs,) is staiuUwy, & is by a sev’ral action v u the repr’s of die 1st decM ob-iiffor.
Bibb and Hardin for appellants,. Adams for appellee.
Judgment reversed with costs, and the cause remanded, that the suit may be dismissed with costs.